NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-1006-12T4

                                          APPROVED FOR PUBLICATION

                                              January 7, 2015
IN THE MATTER OF COMMISSION
PROCEEDING ON REVOCATION OF                 APPELLATE DIVISION
LICENSE OF PASQUALE PONTORIERO
_________________________________

          Argued November 18, 2014 - Decided January 7, 2015

          Before   Judges     Yannotti,     Fasciale,      and
          Hoffman.

          On appeal from the Waterfront Commission of
          New York Harbor, Case No. RHA-158.

          David C. Stanziale argued the cause for
          appellant Pasquale Pontoriero (David C.
          Stanziale,   L.L.C.  and   Jon  S.   Deutsch,
          attorneys; Mr. Deutsch, of counsel; Mr.
          Stanziale, of counsel and on the briefs).

          Phoebe S. Sorial, General Counsel, argued
          the   cause    for   respondent Waterfront
          Commission of New York Harbor.

    The opinion of the court was delivered by

HOFFMAN, J.A.D.

    Appellant Pasquale Pontoriero appeals from the September

18, 2012 order of the Waterfront Commission of New York Harbor

("Commission") revoking his license to work as a hiring agent on

the New Jersey waterfront.       For the reasons that follow, we

affirm.
                                              I.

      The    relevant         facts     are        essentially      undisputed.            The

Commission    is     a    bi-state      agency        charged      with    enforcing      the

Waterfront     Commission           Act,      N.J.S.A.       32:23-1       to    -225     (the

"Waterfront       Act"),       which       seeks      to     combat       corruption      and

organized crime on the New Jersey and New York waterfronts.

N.J.S.A. 32:23-2; Knoble v. Waterfront Comm'n of N.Y. Harbor, 67
N.J. 427, 430 (1975).                 The Commission licenses and regulates

waterfront employees, including hiring agents.                            N.J.S.A. 32:23-

12.   Hiring agents select longshoremen for employment, N.J.S.A.

32:23-6,    and    the        record    indicates          that,    although       they   are

regulated by the Commission, they maintain some discretion in

their ability to award or deny work.                       In order to evaluate and

administer licenses, the Legislature empowered the Commission to

administer     oaths          and     issue        subpoenas       to     compel    witness

testimony.    N.J.S.A. 32:23-10.

      The Commission interviewed appellant, under oath, on March

30, 2010.     We discern the following facts from that interview,

and   the   record       of   the     administrative         hearing      that     followed.

Tino Fiumara and Steven DePiro are members of the Genovese crime

family ("Genovese family").                Fiumara, a capo,1 had a reputation



1
  See State v. Cagno, 211 N.J. 488, 495 (2012), cert. denied, ___
U.S.     , 133 S. Ct. 877, 184 L. Ed. 2d 687 (2013) explaining
                                                      (continued)


                                               2                                    A-1006-12T4
for   ruthlessness        and     violence,      and       oversaw      the    New      Jersey

waterfront with an "iron grip" until his death in 2010.                                 DePiro

began running the Newark ports for Fiumara in 2005.

      In 1980 Fiumara was convicted of racketeering, and DePiro

was convicted of racketeering in 1999.                       Both were convicted of

conspiracy    to   commit       misprision       of    a    felony      in    2003.        More

recently,    in    2011,    DePiro    was       indicted      for       racketeering        and

extortion on behalf of the Genovese family.                        Both men have been

the   subject     of    numerous     newspaper         articles         concerning       their

illegal activities.

      Appellant spent time growing up at his grandmother's house

in the Ironbound/Down Neck neighborhood of Newark.                               Appellant

began working as a longshoreman on the Newark waterfront in 1995

or 1996.     On October 10, 2006, the Commission awarded appellant

a permanent license to work as a hiring agent.

      In his spare time, appellant served as the secretary and

treasurer    for   the     Spilingese    Social            Club,    a    known   gathering

place   of   the       Genovese    family.            Through      social      and     family

contacts,    appellant      was     acquainted         with     numerous       individuals



(continued)
that "La Cosa Nostra families are organized on a hierarchical
basis. At the bottom of this hierarchy are 'soldiers' who have
taken an oath of loyalty to the family and are organized into
functional units called 'crews,' which are headed by 'captains'
or 'capos.'"



                                            3                                         A-1006-12T4
known    to    be     members      or   associates         of    the    Genovese       family,

including      Fiumara       and   DePiro.          Appellant's         father    introduced

appellant      to     Fiumara      around       1985.      Appellant's         father      also

posted bail for Fiumara in 2002.                     Appellant was generally aware

of Fiumara's association with organized crime.

       In     the    summer      of     2009,       appellant      attended       a    private

birthday dinner for Fiumara.                 Appellant drove his father to the

law     offices        of     Fiumara's         lawyer,         Salvatore        Alfano,      in

Bloomfield.          There they met Dan Seratelli, his wife, Anthony

Puciarello          (Fiumara's        cousin),       and   his     wife.          A     waiting

limousine drove the group to a steakhouse in Long Island, New

York, where they joined Fiumara and his girlfriend.                                   According

to Alfano, when Fiumara saw appellant, he said something to the

effect, "I haven't seen you in a long time.                                  You got fat."

After dinner, appellant and his father left in the limousine.

       Appellant also visited DePiro at his home twice in the four

or    five    months        leading     up   to     the    March       30,   2010     hearing.

Appellant alleged that on both occasions he was nearby buying

sausage with his coworker Sal LaGrasso (DePiro's cousin), and,

on LaGrasso's request, briefly dropped in on DePiro to catch up.

LaGrasso was indicted in 2011, along with DePiro, for extorting

money from waterfront employees.                     While appellant estimated that

the visits lasted less than twenty minutes, surveillance footage




                                                4                                      A-1006-12T4
revealed that one of those visits lasted approximately one hour.

Appellant denied knowing that DePiro was involved with organized

crime in any way.

      In September of 2010, as a result of appellant's testimony,

the   Commission      brought      administrative   proceedings     to    revoke,

cancel,    or    suspend     appellant's       hiring     agent    license     for

"association" with Fiumara and DePiro "inimical to the policies"

of the Waterfront Act, contrary to N.J.S.A. 32:23-93(6) to -(7)

("the underlying statute"), and for lack of good character and

integrity,      contrary     to     N.J.S.A.    32:23-14(a),      -18(a).        An

Administrative     Law     Judge    ("ALJ")    presided   over    the   hearings.

Appellant moved to stay the proceedings pending the resolution

of ongoing criminal investigations, which involved federal and

state grand jury subpoenas.            The ALJ denied the motion to stay,

and held eight hearings between January 19, 2011 and March 7,

2012.

      Notwithstanding his prior testimony, appellant invoked his

Fifth     Amendment      privilege      against     self-incrimination,        and

refused to answer any questions.               Of relevance here, appellant

refused to answer questions regarding whether he had ever paid

for a position at the waterfront, whether his father was known

as "Tino's guy" (referring to Tino Fiumara), and whether he




                                         5                               A-1006-12T4
favored hiring particular longshoremen based on Genovese family

instructions.

       The   Commission         presented       expert      testimony      from     Robert

Stewart, former Chief of the Organized Crime Strike Force for

the U.S. Attorney's Newark Office, and an expert on organized

crime and the Genovese family.                  Stewart testified that the sole

imperative of the Genovese family is to generate money for the

family, and that this goal is inimical to the public interest.

The    Genovese      family      extorts     money       from    the      waterfront      by

instructing        hiring       agents     to     deny      jobs    to      recalcitrant

longshoremen.         In this way, hiring agents are the keystone to

the Genovese family's waterfront extortion rackets.

       Stewart       opined      that    rumors        of    associations          between

waterfront       supervisors       and     organized        crime      members     "spread

across the piers like wildfire" in the tight-knit waterfront

community.         He said, "The piers are rife with gossip about who

is    who,   who    is   mobbed    up,   who     you     should     stay    away    from."

Stewart      opined      that    such    rumors        created      the    belief      that

organized crime controlled the industry, strengthening the grip

of the Genovese family over the longshoremen.                             Stewart added

that "[t]here [was] no doubt in [his] mind" that meeting with

Fiumara and DePiro "create[d] a reasonable belief" appellant was

complicit in organized crime.




                                            6                                      A-1006-12T4
       Alfano and Seratelli testified regarding Fiumara's birthday

dinner, corroborating appellant's account.                 DePiro and Fiumara's

girlfriend refused to testify, and the parties stipulated that,

if called, they would invoke the Fifth Amendment in response to

all    questions.       Appellant's      father     also   refused     to    testify,

citing poor health.

       Appellant presented expert testimony from Michael Levine, a

former    undercover     federal      agent,   and    an   expert     in    organized

crime.    Levine admitted that the scope of his expertise did not

extend to administrative hearings, and that he had evaluated the

case    from   a    purely    criminal     perspective.         Levine      generally

concurred      with    Stewart's     testimony      regarding    the       impact    of

rumors    of    associations        between    waterfront       supervisors         and

organized      crime   members      on   the   waterfront,      and    agreed     that

"wiseguys"      publicize     their      criminal    reputation       in    order    to

increase their power.            Appellant also presented testimony from

Jeffrey Schoen, the Commission's Director of Law and Licensing,

and two of appellant's supervisors, all of whom testified to

appellant's        unblemished      employment       history.         Additionally,

appellant introduced a letter of good character from Nicholas

DiMarzio, the Bishop of Brooklyn.

       On August 16, 2012, the ALJ issued an extensive written

opinion   finding      that   all    charges    against     appellant       had   been




                                           7                                 A-1006-12T4
"established by a clear preponderance of the evidence."                                  In

interpreting      the    underlying         statute,       the    ALJ      adopted     the

Commission's definition of "association": "to keep company, as a

friend, companion or ally."               As for the definition of "inimical"

contained      within    the    same      statute,     the     ALJ    turned     to    the

definition developed by the New Jersey Casino Control Commission

("CCC") under the New Jersey Casino Control Act, N.J.S.A. 5:12-1

to -233 ("CCA"): "adverse to the public confidence and trust in

the    credibility,      integrity        and      stability     of     casino    gaming

operations and in the strict regulatory process created by the

[CCA]."      Application of Bayshore Rebar, Inc., CCC 08-0318-SI at

52, initial decision, (March 23, 2010); accord Div. of Gaming v.

Staluppi, 94 N.J.A.R.2d (Vol. 1) 31, 36 (CCC).

       Next,   the   ALJ      found      that    the   Waterfront       Act    does    not

require proof that the association was for a criminal purpose,

or    that   appellant       knew   or    should    have   known      of   Fiumara     and

DePiro's criminal history.               In particular, the ALJ relied upon a

2007    amendment       to     N.J.S.A.         32:23-93(6)      that      removed     the

requirement that "the licensee or registrant knows or should

know" of the associate's criminal reputation.                        L. 2007, c. 333,

§ 2.    The ALJ, therefore, effectively concluded that the alleged

charges are strict liability regulations.




                                            8                                    A-1006-12T4
       The ALJ chose to draw an adverse inference from appellant's

invocation of the Fifth Amendment.                     He held that the transcript

of the March 30, 2010 hearing provided insufficient testimony to

overcome these inferences, as it was a poor substitute for live

testimony.         He     conceded       there       was     "no    evidence        that      the

[birthday]       dinner    .    .    .    was       anything       more    than     a    social

occasion[,]"       but     concluded        that       the     meeting           "created      an

unacceptable risk of corruption" and "would reasonably cause an

ordinary       longshoreman         to   believe       that    [appellant]          had      been

compromised      or     [was]    otherwise          vulnerable       to    influence         from

reported racketeers."            As to DePiro, the ALJ similarly concluded

that appellant's two meetings created "an unacceptable risk of

corruption" inimical to the Waterfront Act.

       On September 18, 2012, the Commission considered the record

of the proceedings, including the findings and recommendations

of the ALJ, and found that appellant knowingly associated with

Fiumara    and    DePiro       under     circumstance         where       such    association

creates    a     reasonable      belief      that      his     participation            in    any

waterfront activity would be inimical to the policies of the

Waterfront Act.          The Commission also found that appellant lacks

good    character        and     integrity          within     the        meaning       of    the

Waterfront       Act,    based      on    his       association       with       Fiumara      and




                                                9                                       A-1006-12T4
DePiro,    and     revoked    appellant's         license       as    a     hiring     agent,

effective immediately.

      On appeal, appellant argues that the Commission's findings

and   decision      were     arbitrary,          capricious,          and     unreasonable

because:     (1)    the     factual    findings          were        not     supported       by

sufficient       credible    evidence;       (2)    the     ALJ       and     Commission's

interpretation       of    the    Waterfront       Act    as    a     strict     liability

statute was erroneous; (3) the ALJ and the Commission failed to

use the proper definitions of "association" and "inimical"; (4)

the    relevant           sections     of        the      Waterfront             Act        are

unconstitutionally vague; (5) the finding that appellant lacked

good character and integrity was not supported by competent,

credible evidence; and (6) the revocation of appellant's license

was disproportionate to the alleged offenses and shocking to

one's sense of fairness.

                                           II.

      When    reviewing      an    administrative         agency's           final     quasi-

judicial     decision,      it    should    only    be    reversed          on   "a     'clear

showing' that it is arbitrary, capricious, or unreasonable, or

that it lacks fair support in the record[.]"                               Circus Liquors,

Inc. v. Middletown Twp., 199 N.J. 1, 9 (2009).                        We consider:

             (1) whether the agency's action violates
             express or implied legislative policies,
             that is, did the agency follow the law; (2)
             whether the record contains substantial



                                           10                                         A-1006-12T4
           evidence to support the findings on which
           the agency based its action; and (3) whether
           in applying the legislative policies to the
           facts, the agency clearly erred in reaching
           a conclusion that could not reasonably have
           been made on a showing of the relevant
           factors.

           [Id. at 10 (quoting Mazza v. Bd. of Trs.,
           143 N.J. 22, 25 (1995)).]

    We only reverse agency fact-finding if "'clearly . . .

mistaken . . . and so plainly unwarranted that the interests of

justice   demand   intervention   and   correction[.]'"   Campbell   v.

N.J. Racing Comm'n, 169 N.J. 579, 587-88 (2001) (quoting Clowes

v. Terminix Int'l, Inc., 109 N.J. 575, 588 (1988)).        Reasonable

credibility determinations are afforded similar deference.           Id.

at 588.   Lastly, "[w]hen resolution of a legal question turns on

factual issues within the special province of an administrative

agency, those mixed questions of law and fact are to be resolved

based on the agency's fact finding." Ibid.

                                        A.

    We first address appellant's contention that the ALJ and

the Commission improperly interpreted the underlying statute.

N.J.S.A. 32:23-93 provides that the Commission may revoke or

suspend a license for:

           (6) Association with a person who has been
           identified by a federal, state or local law
           enforcement agency as a member or associate
           of an organized crime group, a terrorist
           group, or a career offender cartel, or who



                                   11                         A-1006-12T4
          is a career offender, under circumstances
          where such association creates a reasonable
          belief   that   the  participation  of  the
          licensee or registrant in any activity
          required to be licensed or registered under
          this act would be inimical to the policies
          of [the Waterfront Act].

                . . . .

          (7) . . . [K]nowing association with a
          person   who   has   been   convicted   of   a
          racketeering activity by a court of the
          United States, or any state or territory
          thereof   under   circumstances   where   such
          association creates a reasonable belief that
          the   participation   of   the   licensee   or
          registrant in any activity required to be
          licensed or registered under this act would
          be inimical to the policies of [the Act].

No courts have interpreted these provisions.             Accordingly, this

is a case of first impression, and we turn to the canons of

statutory interpretation.2

     "When   interpreting   a   statute,    our   main   objective     is   to

further the Legislature's intent."         TAC Assocs. v. N.J. Dep't of

Envtl. Prot., 202 N.J. 533, 540 (2010).           We first look "to the

plain language of the statute in question."              Id. at 541.         We

give those "'words their ordinary meaning and significance.'"

James v. N.J. Mfrs. Ins. Co., 216 N.J. 552, 566 (2014) (quoting

Perez v. Prof'lly Green, L.L.C., 215 N.J. 388, 399 (2013)).

2
  Appellant does not dispute that Fiumara and DePiro qualify as
members of an organized crime group, career offenders, and
convicted racketeers.    Accordingly, we need not address that
element of the analysis.



                                   12                                A-1006-12T4
When the plain meaning is unclear or ambiguous, we next consider

extrinsic     evidence      of     the     Legislature's              intent,       including

legislative history and statutory context.                        TAC, supra, 202 N.J.

at 541.

    However, where a statute is ambiguous, we give substantial

deference    to    the    interpretation            of    the    agency        empowered     to

enforce it.       Ibid.     In those circumstances, the court "need not

conclude    that    the     agency   construction               was    the     only   one    it

permissibly could have adopted, or even the reading the court

would have reached if the question initially had arisen in a

judicial proceeding[,]" but only whether the interpretation is

"plainly unreasonable."           Matturri v. Bd. of Trs. of the Judicial

Ret. Sys., 173 N.J. 368, 382 (2002) (citations                                 and internal

quotation marks omitted).

    In     the    context    of    the     federal        prosecution          of   organized

crime, the term "association" has a specific meaning, commonly

referred to as an "association-in-fact," which is one method of

demonstrating      participation         in     a   criminal          enterprise.          See,

e.g., Boyle v. United States, 556 U.S. 938, 944-45, 129 S. Ct.
2237, 2243, 173 L. Ed. 2d 1265, 1274-75 (2009); 18 U.S.C.A. §

1961(4)    ("'[E]nterprise'        includes         any    .     .    .   association,       or

other   legal     entity,    and     any      union      or     group     of    individuals

associated in fact although not a legal entity[.]").




                                           13                                         A-1006-12T4
      Here,       however,     we     are    persuaded            that     the      Legislature

intended the common form of the term "association."                                   As applied

by    the    ALJ,     "association"         is    the       noun    form       of      the     verb

"associate," which Webster's New College Dictionary 70 (3rd ed.

2005), defines as: "[t]o keep company."                             The CCA guides our

analysis.        N.J.S.A. 5:12-86.f ("subsection f") disqualifies any

casino      license     applicant      who       is    an     "associate         of    a     career

offender     or     career     offender      cartel         in    such     a     manner       which

creates a reasonable belief that the association is of such a

nature as to be inimical to the policy of [the CCA] and to

gaming operations."          As with the statute here, subsection f does

not   define      the   term    "associate."                The    similarities            between

subsection f and the underlying statute are striking, and the

CCA has been the subject of greater litigation and judicial

interpretation.3         Accordingly, we look to those cases to inform

our decision.

      In Staluppi, supra, 94 N.J.A.R.2d at 37, the CCC denied a

finding     of    inimical     association            under      subsection       f.         There,

rather than analyzing the existence of an association                                        as an

independent       element,      the    CCC       implicitly         applied         the      word's

ordinary         meaning,      and      considered               instead       whether           the

3
  Although the Waterfront Act predates the CCA, the subsections
of the Waterfront Act at issue here were substantially amended
in 2007 to conform with the CCA. L. 2007, c. 333, § 2.



                                             14                                            A-1006-12T4
relationship was inimical to the purposes of the CCA.                                              Id. at 36

("The [CCA] has long recognized that not every relationship with

career      offenders         will          be    the    basis         for    exclusion            from   the

casinos      .    .    .     .         The       nature,         quality          and    scope       of   the

association           must       be     evaluated            .   .     .     ."    (emphasis          added)

(citation omitted)).

       In    In       re     Hotel          &     Restaurant           Employees          &    Bartenders

International Union Local 54, 203 N.J. Super. 297, 325-26 (App.

Div.), certif. denied, 102 N.J. 352 (1985), cert. denied, 475
U.S. 1085,      106        S.       Ct.       1467,    89      L.    Ed.    2d        723    (1986),      we

implicitly approved of this approach to subsection f.                                              There, we

considered an argument that subsection f was unconstitutional

under First Amendment freedom of association, as it regulated "a

purely social relationship . . . ."                                   Local 54, supra, 203 N.J.

Super. at 325.

       Although the evidence in that case demonstrated substantial

interaction, we upheld the statute on the assumption that it

encompassed           purely       social          interaction.               Id.        at    318,       326.

Moreover,        although         we        distinguished             the     issues          of    "whether

[respondents] were associated with members of a career offender

cartel, and . . . whether that association was . . . inimical .

. . [,]" we did not apply a heightened legal definition of the

term "associate."                Id. at 309.




                                                        15                                          A-1006-12T4
      Most importantly, applying a heightened legal definition of

the term "association" would undermine the legislative intent of

the Waterfront Act by implying a category of relationships that

are inimical to the Waterfront Act, but are not "associations."

Under this contrary reading, the underlying statute would permit

an inimical but non-association relationship.                       The Legislature

clearly did not intend such a result.4

      As   the     statute          is    silent     on     the     definition         of

"association," as the Commission's interpretation is not plainly

unreasonable, and as the Commission's reading best preserves the

legislative      intent       of    the    Waterfront       Act,    we   affirm       its

interpretation.        "Association," in the context of the underlying

statute, encompasses the ordinary meaning of the term: — to keep

company, as a friend, companion or ally — and encompasses both

social and economic relationships.                 Accordingly, the substantive

element    of    the    underlying         statute    is     whether     appellant's

relationship     with     the      Genovese     family,     even   if    only    purely

social, "creates a reasonable belief that the participation of

the   licensee    [as     a   hiring      agent]    would    be    inimical     to    the

policies of this act."             N.J.S.A. 32:23-93(6) to -(7).


4
  Consider, for example, a hiring agent that only briefly meets a
Genovese family capo, but accepts a gift from that person.
While there is not a substantial contact, there is good reason
to doubt the hiring agent's character.



                                           16                                   A-1006-12T4
      Thus, we turn to the definition of "inimical," and the

proper standard for a finding of inimical association.                                The

Commission adopted the ALJ's definition of "inimical":                        "adverse

to   the   public       confidence,       trust,     credibility,     integrity       and

stability of the industry," as discussed by the CCC in Bayshore,

supra,     CCC    09-0318-S1       at    52.       This    accords    with    our     own

interpretation of the CCA where                    we decided inimical to mean

"harmful or adverse."           Local 54, supra, 203 N.J. Super. at 316

(citation and internal quotation marks omitted).                           We conclude

that the term "inimical," as used in the Waterfront Act, means

adverse to the public confidence and trust in the credibility,

integrity and stability of the waterfront and in the strict

regulatory process of the Act.

      Finally,      we   address        the   proper   standard      for    finding    an

inimical association.           Here, the ALJ imposed no burden on the

Commission to show: (1) appellant met with Fiumara and DePiro

for an illegitimate purpose; or (2) appellant knew or should

have known of Fiumara's and DePiro's criminal histories.                               In

rejecting       these    two   elements,       the   ALJ   effectively       imposed    a

strict liability interpretation of the underlying statute.

      We have held that, given the highly regulated and sensitive

nature     of     the     casino        industry,      subsection      f     could     be

legitimately       construed       to    encompass     "unknowing      or    otherwise




                                              17                               A-1006-12T4
innocent association . . . ."          In re Boardwalk Regency Corp. for

Casino License, 180 N.J. Super. 324, 340-41 (App. Div. 1981),

aff'd   as   modified,    90 N.J. 361,   appeal   dismissed     sub   nom.

Perlman v. Attorney Gen. of N.J., 459 U.S. 1981, 103 S. Ct. 562,

74 L. Ed. 2d 927 (1982).         Here, the history of corruption on the

waterfront, as well as the need for strict regulation, is well

established:

             [T]he conditions under which waterfront
             labor is employed . . . are depressing and
             degrading to such labor, resulting from the
             lack of any systematic method of hiring, the
             lack of adequate information as to the
             availability of employment, corrupt hiring
             practices   and   the   fact   that   persons
             conducting   such   hiring   are   frequently
             criminals and persons notoriously lacking in
             moral character and integrity and neither
             responsive or responsible to the employers
             nor to the uncoerced will of the majority of
             the members of the labor organizations of
             the employees[.]

             [N.J.S.A. 32:23-2; see also N.J.S.A. 32:23-3
             to -5.]

    Moreover,      as    noted    by    the    ALJ,    a   strict    liability

interpretation    is    consistent     with   the   legislative     history   of

N.J.S.A. 32:23-93.       Prior to 2007, the statute prohibited:

             Association with a person whom the licensee
             or registrant knows or should know is a
             member or associate of an organized crime
             group or cartel or of a terrorist group or
             cartel.

             [L. 2005, c. 313, § 6 (emphasis added).]




                                       18                              A-1006-12T4
The stated intent of the 2007 amendment was to "replace [the

then]   current      requirement     that     the    applicant,    licensee,      or

registrant    knows     or    should    know   of     the   associate’s     career

offender status or affiliation with the group or cartel[,]" with

the requirement of "circumstances under which [the association]

creates a reasonable belief that the participation of the . . .

licensee . . . in any activity required to be licensed . . .

under the [Act] would be inimical to the policies of the [A]ct."

Assembly Transp.       and Pub. Works Comm., Statement to A. 4088

(June 14, 2007).       Thus, the Legislature explicitly abrogated any

specific requirement of actual or constructive knowledge.

     We    briefly     note   that     N.J.S.A.      32:23-93(7)   departs     from

N.J.S.A. 32:23-93(6) by prohibiting "knowing association" with a

convicted racketeer.          Although the two subsections contrast, we

do   not    believe    that    the     Legislature      intended   to   apply       a

heightened burden on the Commission under N.J.S.A. 32:23-93(7).

Accordingly,      we   interpret     "knowing       association"    only     as   an

exclusion of happenstance, inadvertent, or unplanned encounters.

     Similarly, the current wording of N.J.S.A. 32:23-93(6) to -

(7), as well as the ALJ's and the Commission's definition of

"inimical," supports the conclusion that the statute is just as

concerned with the perception of corruption as it is with actual

collusion    between     hiring      agents    and    organized    crime.         The




                                         19                                A-1006-12T4
alleged association need only "create a reasonable belief" that

the     licensee's       continued       participation          is   inimical     to     the

Waterfront Act, and the licensee's participation is inimical if

it is adverse to public confidence and trust.                          N.J.S.A. 32:23-

93(6)     to    -(7).        The        record    here     further      supports       this

conclusion, as the Genovese family's control of the waterfront

depends just as much on the perception of influence as it does

on actual influence.             Thus, we affirm the Commission's decision

not to impute a requirement of criminal or illegitimate purpose.

      Notably,        adoption     of    this    strict    liability         approach,   as

well as our definition of "association," accords with published

New York case law concerning New York's codification of the

Waterfront Act, NY Unconsol. Law c. 307, § 5-i (Consol. 2014).

See, e.g., In re Dillin v. Waterfront Comm'n of N.Y. Harbor, 990
N.Y.S.2d 170,     (App.     Div.     2014).          In    Dillin,       petitioner

longshoreman Margaret Dillin attended two parties hosted by a

member     of     the     Genovese        family,        and     bragged       about     her

relationship with him.            Id. at 172.

      The ALJ, applying a broad definition of "association," and

the   same      strict    liability        theory    applied         here,    recommended

revocation of Dillin's license, and the Commission adopted the

ALJ's recommendation.            In re Dillin v. Waterfront Comm'n of N.Y.

Harbor, No. 100575/13 (N.Y. Sup. Ct. Aug. 15, 2013) (slip op. at




                                            20                                    A-1006-12T4
1-10).      The trial court reversed, rejecting the ALJ's definition

of "association," and finding that "this section of the [Act] is

not a strict liability section."                   Id. at 10.               However, the New

York Appellate Division, noting that the Commission's findings

were     supported        by    substantial        evidence,           held     that     Dillin

"engaged       in     conduct        which     potentially             undermine[d]           the

Commission's        continuing       efforts       to    ensure        public     safety       by

reducing     corruption         on   the   waterfront[,]"          reversed       the     trial

court, and confirmed the Commission's original determination.

Dillin, supra, 990 N.Y.S.2d at 171.

       We   disagree,          however,     with     the      Commissioner's            present

rejection      of   the    factors        articulated        in   Staluppi,       supra,       94

N.J.A.R.2d at 36.              There, the CCC identified several factors

relevant to the inimical nature of an association.                              Ibid.     Those

factors      effectively          categorize       the       characteristics             of     a

relationship that are relevant to the instant analysis.                                   While

application of strict liability means that the Commission can

carry its burden without demonstrating illegitimate purpose or

knowledge of the associate's criminal history, those facts are

still    clearly      relevant       to    whether      or   not       an    association       is

inimical to the Waterfront Act.

       Given    the       Commission's       discretion           in        applying    strict

liability, the wording and legislative history of the underlying




                                             21                                        A-1006-12T4
statute, and the evidence in the record that the mere appearance

of corruption strengthens the grip of the Genovese family on the

waterfront, we conclude that a finding of inimical association,

here, rests upon whether a reasonably objective observer could

believe that the criminal associate could influence the licensee

in his or her role as a worker regulated by the Act.

      This standard is meant to encompass the risk of actual

corruption as well as any reasonable perception of corruption by

the   public.     Additionally,      drawing    from    Staluppi,         supra,   94

N.J.A.R.2d   at   36,   we   adopt   the    following     as    a   set    of    non-

dispositive factors relevant to this standard:

           (1) The   nature  and           sensitivity     of       the
           licensee's position;

           (2) The time elapsed since the licensee's
           last interaction with the associate;

           (3) The   duration        and     frequency     of       the
           association;

           (4) The   purpose         and       nature     of        the
           association;

           (5) Whether the association            was    attenuated
           through third-parties;

           (6) The     associate's             character            and
           reputation;

           (7) The licensee's knowledge or reasonable
           efforts   to   determine  the  associate's
           character and reputation;

           (8) If there is more than one associate, the
           number of associates, and the relationship
           amongst them;



                                      22                                    A-1006-12T4
            (9) Termination of the association, if any;

            (10) The reasons for any such termination;
            and

            (11) Any    other             relevant         facts        or
            circumstances.

                                          B.

      Applying      this   framework      to     the     case   under    review,    we

conclude that the record supports the Commission's fact-finding

and     conclusions.       As    noted,        appellant    spent   part     of    his

childhood growing up in a neighborhood tied to the Genovese

family, and later served as the secretary and treasurer for a

known    Genovese     family    gathering       place.      Appellant     ultimately

secured employment as a hiring agent, a position that is highly

sensitive to corruption, and that serves as the keystone to the

Genovese family's extortion rackets on the waterfront.

      Appellant attended a private birthday dinner for Fiumara,

an old family friend.           Fiumara had a criminal record, and was

widely-known as a ruthless and violent Genovese family capo.

Appellant then visited DePiro at his house on two occasions, in

the company of a coworker also tied to the Genovese family.

DePiro was Fiumara's right-hand man, controlling the extortion

rackets    on   the   waterfront,    and       although     appellant     disclaimed

knowledge of DePiro's criminal history, his role in the Genovese

family was the subject of numerous news articles.                       Lastly, when

questioned about their relationship, both appellant and DePiro


                                          23                                 A-1006-12T4
pled   the   Fifth    Amendment,      appropriately             drawing      an    adverse

inference from the ALJ.

       Given these facts, the record supports the conclusion that

appellant's    association     with        Fiumara       and    DePiro      created      "an

unacceptable risk of corruption."                 Moreover, from these facts, a

reasonable observer could conclude that Fiumara and DePiro held

influence     over    appellant      in     his    role        as    a    hiring    agent.

Accordingly,    the    association        is     inimical,          as   adverse   to    the

public confidence and trust in the credibility, integrity and

stability of the waterfront and in the strict regulatory process

of the Waterfront Act.         Therefore, we affirm the Commission's

decision as to the underlying statute.                   As a derivative charge,

we similarly affirm as to lack of good character and integrity,

under N.J.S.A. 32:23-14(a), -18(a).

                                           C.

       Appellant     next   argues        that     the    underlying         statute       is

unconstitutionally vague on its face.                      "A statute . . . is

facially unconstitutional for vagueness if it [is] so vague that

men of common intelligence must necessarily guess at its meaning

and differ as to its application."                   Karins v. Atl. City, 152
N.J. 532, 541 (1998) (citations and quotation marks omitted).                               A

civil statute will only be struck down if it is "impermissibly

vague in all applications."           Binkowski v. State, 322 N.J. Super.
24                                      A-1006-12T4
359, 381 (App. Div. 1999) (quoting Vill. of Hoffman Estates v.

Flipside, Hoffman Estates, Inc., 455 U.S. 489, 497, 102 S. Ct.
1186, 1193, 71 L. Ed. 2d 362, 371 (1982)).                            "The test is whether

the language conveys sufficiently definite warning as to the

proscribed       conduct         when    measured       by    common       understanding        and

practices."          Jordan v. De George, 341 U.S. 223, 231-32, 71 S.

Ct. 703, 708, 95 L. Ed. 886, 892 (1951).

         We have repeatedly upheld the analogous provisions of the

CCA against claims of vagueness.                      See State, Dep't of Law & Pub.

Safety, Div. of Gaming Enforcement v. Merlino, 216 N.J. Super.
579,     585    (App.       Div.      1987),    aff'd       o.b.     109 N.J. 134    (1988)

("[T]he inimicality test has twice been upheld against a claim

of vagueness[.]"); Local 54, supra, 203 N.J. Super. at 334;

Boardwalk Regency, supra, 180 N.J. Super. at 347.                                As subsection

f   is    sufficiently           definite       to    overcome       arguments       of    facial

vagueness,        so       too   is     the    nearly       identical      language       of    the

underlying statute.

                                                      D.

         Finally,       appellant        argues       that     the     revocation         of    his

license        was     a     disproportionate              punishment       to     the    charges

alleged.        "[W]hen reviewing administrative sanctions, appellate

courts         should       consider          whether        the     'punishment          is      so

disproportionate to the offense, in the light of all of the




                                                 25                                       A-1006-12T4
circumstances, as to be shocking to one's sense of fairness.'"

In   re   Stallworth,   208 N.J. 182,   195    (2011)    (quoting     In    re

Carter, 191 N.J. 474, 484 (2007)).

      Termination of employment for a single incident is within

an agency's discretion where the work is of a sensitive nature,

and where the employee's conduct demonstrates a lack of honesty

and good character.         Knoble, supra, 67 N.J. at 431-32.                   Here,

revocation    of     appellant's         license      would     deprive     him     of

employment in the field that he has worked for approximately

fourteen years.

      Appellant alleges, and the record supports, that he has an

otherwise unblemished employment history.                 However, appellant's

position as a hiring agent is a sensitive position, granting

discretionary authority over longshoremen, and serving as the

keystone     to    corruption       on    the      waterfront.        Appellant's

association with the Genovese family demonstrates a lack of good

character and integrity, and allowing him to continue working as

a hiring agent would further undermine public confidence in the

integrity and stability of the operation of the waterfront.                         We

therefore    find    that     the      Commission's      punishment       was      not

disproportionate to the offenses under review.

      Accordingly, we conclude that the Commission's findings of

fact and conclusions of law are legally sound and supported by




                                         26                                 A-1006-12T4
sufficient credible evidence of record.    A reasonably objective

observer could believe that the Genovese family could influence

appellant in his role as a hiring agent.

    Affirmed.




                               27                        A-1006-12T4